          Case 1:15-cr-00095-AJN Document 2959 Filed 08/12/20 Page 1 of 5


                                                                                           8/12/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
United States of America,                                              :
                                                                       :
                  -v-                                                  :   15-cr-95-54 (AJN)
                                                                       :
Okeifa John,                                                           :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

ALISON J. NATHAN, United States District Judge:

        The conference scheduled for August 17, 2020, is hereby RESCHEDULED to occur as a

videoconference using the CourtCall platform on August 21, 2020, at 9:00 a.m. As requested,

defense counsel will be given an opportunity to speak with the Defendant by telephone for

fifteen minutes before the sentencing proceeding begins (i.e., at 8:45 a.m.); defense counsel

should make sure to answer the telephone number that was previously provided to Chambers at

that time. (Chambers will provide counsel with a telephone number at which the interpreter can

be reached at the time of the pre-conference; it is counsel’s responsibility to conference the

interpreter in with the Defendant for the pre-conference.)

        To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,

and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. Due to the limited capacity of the CourtCall system, only one counsel

per party may participate. Co-counsel, members of the press, and the public may access the

audio feed of the conference by calling 855-268-7844 and using access code 32091812# and PIN

9921299#.
         Case 1:15-cr-00095-AJN Document 2959 Filed 08/12/20 Page 2 of 5




       In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one person;

further, it should be used only at the time of the conference because accessing it earlier may

cause disruptions to other proceedings.

       To optimize use of the CourtCall technology, all those participating by video should:

           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 888-363-4749 and use access code 9196964#. Members

of the press and public may call the same number, but will not be permitted to speak during the

conference. All participants must identify themselves every time they speak, spell any proper

names for the court reporter, and take care not to interrupt or speak over one another. In addition,

all participants shall wear headsets, as this will improve the audio quality. Finally, all of those

accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.




                                                   2
        Case 1:15-cr-00095-AJN Document 2959 Filed 08/12/20 Page 3 of 5




       If possible, and as noted in the Court’s July 29, 2020 Order, Dkt. No. 2939, defense

counsel shall discuss the attached Waiver of Right to be Present at Criminal Proceeding with the

Defendant prior to the proceeding. If the Defendant consents, and is able to sign the form (either

personally or, in accordance with Standing Order 20-MC-174 of March 27, 2020, by defense

counsel), defense counsel shall file the executed form at least 24 hours prior to the

proceeding. In the event the Defendant consents, but counsel is unable to obtain or affix the

Defendant’s signature on the form, the Court will conduct an inquiry at the outset of the

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature

to the form.

       To the extent that there are any documents relevant to the proceeding, counsel should

submit them to the Court (by email or on ECF, as appropriate) at least 24 hours prior to the

proceeding. To the extent any documents require the Defendant’s signature, defense counsel

should endeavor to get them signed in advance of the proceeding as set forth above; if defense

counsel is unable to do so, the Court will conduct an inquiry during the proceeding to determine

whether it is appropriate for the Court to add the Defendant’s signature.


       SO ORDERED.


Dated: August 12, 2020                            __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge




                                                 3
           Case 1:15-cr-00095-AJN Document 2959 Filed 08/12/20 Page 4 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE
                             -v-                                        PRESENT AT CRIMINAL
                                                                        PROCEEDING
                   OKEIFA JOHN,
                                       Defendant.                         15-CR-95-54 (AJN)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Conference

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time the conditions of my release on supervision or my remand
         to custody are discussed. I have discussed these issues with my attorney and wish to give
         up my right to be present at the conferences. By signing this document, I wish to advise
         the court that I willingly give up my right to be present at the conferences in my case for
         the period of time in which access to the courthouse has been restricted on account of
         the COVID-19 pandemic. I request that my attorney be permitted to represent my
         interests at the proceedings even though I will not be present.


Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant


         I hereby affirm that I am aware of my obligation to discuss with my client the
         specifications of violation of supervised release, my client’s rights to attend and
         participate in the criminal proceedings encompassed by this waiver, and this waiver form.
         I affirm that my client knowingly and voluntarily consents to the proceedings being held
         with my client and me both participating remotely.


Date:              __________________________                        _____________________________
                   Print Name                                        Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:




                                                               4
        Case 1:15-cr-00095-AJN Document 2959 Filed 08/12/20 Page 5 of 5




I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:                 _________________________
                      Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                5
